Citation Nr: 1223192	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  08-18 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to service connection for scar, facial, right eye socket. 

2.  Entitlement to service connection for left lower leg, calf, nerve, and muscle damage.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had periods of recognized Merchant Marine service from May 1943 to June 1945.  The Veteran subsequently served on active duty from September 1950 to August 1952.  Resolving reasonable doubt in his favor, the Veteran had Merchant Marine service under the jurisdiction of the Army during the period from July 27, 1944 to October 31, 1944.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

This matter was previously remanded by the Board in March and December 2010. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for left lower leg, calf, nerve, and muscle damage, is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his right forehead scar, claimed as a facial scar of the right eye socket, is of service origin.  


CONCLUSION OF LAW

The Veteran's right forehead scar, claimed as a facial scar of the right eye socket, was incurred during a period of active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 

Under Public Law No. 95-202 § 40, 91 Stat. 1433, 1449-50 (Nov. 23, 1977), service of American Merchant Marines in Oceangoing Service, as well as Civil Service crew members about U.S. Army Transport Service and Naval Transportation Service vessels, during the period from December 7, 1941 to August 15, 1945, is considered "active duty for the purposes of all laws administered by the Secretary of Veterans Affairs".  See 53 Fed. Reg. 2775 (1988); see also 38 C.F.R. § 3.7(x)(15); Pacheco v. West, 12 Vet. App. 36, 37 (1998).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  

The Veteran essentially contends that he was injured on October 17, 1944 when the life boat he was on fell approximately four stories.  Therefore, central to this case is the verification of the Veteran's claimed Merchant Marine service from July 27, 1944 to October 31, 1944.  In this regard, the Board notes that the matter was remanded on several occasions in order to determine if this was a period of service for which compensation could be paid.  Based upon the totality of evidence in the claims folder, including lay statements submitted by individuals other than the Veteran, the Board will find that that the Veteran's claimed service in the Merchant Marines did occur and that it was under the jurisdiction of the Army and that compensation may be paid for any injuries which arose during this time period.  

In an August 2005 statement, J. R. indicated that he and the Veteran served together during World War II in the Merchant Marines.  He noted that on October 17, 1944, he and the Veteran were serving on the U.S.S. Yarmouth and that he was observing a mandatory lifeboat drill.  He indicated that the Veteran was in his proper position to complete the drill.  He stated that a less experienced sailor incorrectly pulled the davit release leaver causing the lifeboat to fall to the sea approximately four stories below.  He noted that he specifically recalled the Veteran hitting his head, arms, and legs on the gunwale and interior of the lifeboat.  He reported that he could see that the Veteran was seriously injured as a result of the fall.  Mr. R. stated that he immediately initiated rescue procedures and that during this emergency procedure, he continuously observed the Veteran.  He indicated that when the Veteran got on deck, he saw that he had sustained damaged tissue, blood, and a very serious cut and abrasion to his head.  He reported that for the duration of the voyage, the Veteran exhibited indications of pain, including a noticeable limp.  

At the time of his August 1952 service separation examination, the Veteran was noted to have a scar on his right forehead.  

The Board notes that for the Veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). While the evidence does not overwhelmingly support the grant of service connection for a right forehead scar, claimed as a facial scar of the right eye socket, it cannot be stated that the preponderance of the evidence is against the claim.

Based upon the statement of J. R., the finding of a right forehead scar on the Veteran's August 1952 service separation examination, and the statements of the Veteran, the Board finds that the evidence is at least in equipoise that the Veteran's right forehead scar, claimed as a facial scar of the right eye socket, was incurred in service.  Therefore, reasonable doubt must be resolved in favor of the Veteran.  Given the foregoing, service connection is warranted for a right forehead scar, claimed as a facial scar of the right eye socket.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duty to Assist and Notify

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.  


ORDER

Service connection for a right forehead scar, claimed as a facial scar of the right eye socket, is granted.  


REMAND

As it relates to the claim of service connection for left lower leg, calf, nerve, and muscle damage, the Board notes that based upon the statements from J. R., the Veteran appears to have sustained some type of leg injury during the 1944 fall, while in the lifeboat.  The Veteran maintains that his current leg problems arise from this incident and that they have been continuous since his period of service.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  In light of the foregoing, the Veteran should be afforded a VA examination to determine the etiology of any lower left leg, calf, nerve, and muscle damage.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current left lower leg, calf, nerve, and muscle damage.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder and a copy of this remand must be made available for review.  Following examination and review of the claims folder, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left lower leg, calf, nerve, and muscle damage, is related to the Veteran's period of active service, to include any damage sustained in the October 1944 lifeboat fall.  Complete detailed rationale is requested for any opinion that is rendered. 

2.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the remaining issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
T. D. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


